Title: To Benjamin Franklin from Sargent Aufrere & Co., 8 January 1762
From: Sargent Aufrere & Co.
To: Franklin, Benjamin


I.N.
Dear sir,
Mincing Lane 8 Jany 1762.
Mr. Barclay is not come to Town yet, and it is uncertain whether we may be able to confer with him, and give you the result time enough for your writing by this packet, we will therefore take our own Resolution, and undertake to pay, ourselves, what part of the Colony’s drafts on you (by means of the deficiency of the Stock) you shall not have wherewithall to discharge—there needs no more than the reason of the Thing to justifye it, you’ll be so kind to explain our Motives for doing it, and to let the Assembly know it was your advice to us, which we think Ourselves obliged to conform to: We make no doubt but that Mr. Barclay will readily concur with us when the Business is imparted to him.
You’ll be pleased to give us notice in due time of all the necessary particulars of such bills as you may refer to us for Payment. We return you the Letters you favour’d us with the Perusal of, much obliged to you for the friendly Offices that gave occasion to the mention of us in Them. We think ourselves much honour’d by the Colonys Employ of us and shall be glad on any Occasion to shew our true Zeal for its Interests. The Act of Assembly as it may be of some use to us, we take the Liberty of keeping, till we have the pleasure of seeing you next, which we hope will be soon. We remain with perfect Regard, Dear sir, Your most obedient Servants
Sargent Aufrere & Co.
directed. To Benja Franklin Esqr In Craven Street—Strand.
 Endorsed: London Janry. 8. 1762 John Sargent & Compa. to Benja Franklin
